ON MOTION FOR REHEARING EN BANC

PER CURIAM.
The motion for rehearing en banc filed by Joseph Carlson is hereby granted. We withdraw our previously issued opinion and substitute the following in its place.
For the reasons explained in Jones v. State, 872 So.2d 938 (Fla. 5th DCA 2004), we reverse the sentence and remand to the trial court to strike the minimum mandatory provision improperly included in Carlson’s sentence.
REVERSED AND REMANDED.
SAWAYA, C.J., SHARP, W., PETERSON, GRIFFIN, THOMPSON, PLEUS, PALMER, ORFINGER, MONACO and TORPY, JJ., concur.